334 So. 2d 554 (1976)
CAJUN ELECTRIC POWER COOPERATIVE, INC.
v.
LOUISIANA POWER & LIGHT COMPANY.
No. 7929.
Court of Appeal of Louisiana, Fourth Circuit.
June 30, 1976.
*555 John Schwab, Baton Rouge, for plaintiff-appellee.
Monroe & Lemann, Andrew P. Carter, William T. Tete, New Orleans, for defendant-appellant.
Before GULOTTA, STOULIG and MORIAL, JJ.

ON MOTION TO DISMISS
GULOTTA, Judge.
This matter is before us on a motion, filed by Cajun Electric Power Cooperative, Inc., to dismiss the appeal. Plaintiff's petition seeks "to compel arbitration". On remand from this court, the trial judge ordered the parties to "proceed with arbitration of their differences". The basis of the motion to dismiss is that the trial court's judgment is an "interlocutory judgment that cannot cause irreparable injury to the appellant and is therefore not appealable". We disagree.
LSA-C.C.P. art. 2083 states:
Art. 2083. Judgments appealable
"An appeal may be taken from a final judgment rendered in causes in which appeals are given by law whether rendered after hearing or by default, and from an interlocutory judgment which may cause irreparable injury."
In addition, LSA-C.C.P. art. 1841, in pertinent part, states:
Art. 1841. Judgments, interlocutory and final
* * * * * *
"A judgment that determines the merits in whole or in part is a final judgment."
When the trial judge ordered arbitration, he passed on the merits of the case. Therefore, the trial court judgment is a final judgment. The motion to dismiss the appeal is denied.
MOTION DENIED.